DEPARTMENT OF HEALTH & HUMAN SERVICES
Health Care Financing Administration
Center for Medicaid and State Operations
7500 Security Boulevard
Baltimore, MD 21244-185
October 2, 1998
Dear State Medicaid Director:
This letter is part of our continuing effort to assure that children whose Supplemental Security Income (SSI) benefits are
stopped continue to be eligible for Medicaid. It also serves as a follow up to my letter of May 29, 1998 regarding
identification of such disabled children because they do not meet the new definition of disability in the welfare reform
legislation. Section 4913 of the Balanced Budget Act provides that children who were receiving Supplemental Security
Income (SSI) benefits on August 22, 1996, and who beginning July 1, l997 would continue to receive SSI but for the
enactment of section 211(a) of the Welfare Reform Act, will remain eligible for Medicaid. The purpose of this letter is to
tell you how to identify these children electronically and when this information will be available.
Electronic Listing Identifying Children for Medicaid Continuation
The Social Security Administration (SSA) has agreed to provide electronic lists to the States of SSI children who no
longer meet the new definition of disability and have exhausted SSA's administrative appeal process or never appealed
their original decision. The first of three listings will be available approximately October 9, l998 on the network data
mover (NDM). This is the same connection SSA uses to send the State Data Exchange (SDX) and Beneficiary Data
Exchange (BENDX) to the State agencies. You do not need to request this listing. Instead, the first listing will be sent to
you approximately October 9, 1998 and will be identified by the same file name your State used to receive previous SSI
children listings. SSA estimates that the second listing will be available in April of l999 and the final listing will be
available in early 2000. These listings will contain unique identifiers for these children as well as the diary due dates for
the next scheduled disability redetermination. We understand that the first listing will identify approximately 42,000
children nationwide.
If you are a State that did not request earlier listings but wish to receive this listing, please contact John Bauer, at SSA's
Baltimore Office at 410-965-5463 or Vicky Wallace of my staff at 410-786-3264. If you prefer, you may contact your
SSA regional systems representative. Their names and numbers are enclosed for your information. Any of the contacts
can help you establish a data set name for the incoming file or provide you with the data set name you used previously.
If we can be of additional assistance, please contact Vicky Wallace on 410-786-3264.
Sincerely,
/s/
Sally K. Richardson
Director
Enclosure - To receive enclosure contact Vicky Wallace on 410-786-3264 or vwallace@hcfa.gov.
cc: All HCFA Regional Administrators
All HCFA Associate Regional Administrators for Medicaid and State Operations
Lee Partridge American Public Human Services Association
Joy Wilson National Conference of State Legislatures
Nolan Jones National Governors' Association
All Regional Commissioners, SSA
Ms. Susan M. Daniels, Ph.D., SSA
Mr. Gary Cook, SSA, OD
Mr. Joseph Herendeen, SSA, OD
Ms. Donna Berneski, SSA, OD
Mr. Paul Swanenberg, SSA, OSR

